COLEMAN, J.
The record contains no bill of exceptions, and we presume the evidence showed that the liquors sole! were of the class averred by the indictment, and forbidden by the statute. In framing indictments for a violation of the law against retailing, and of local prohibitory laws, regard should be had to the legal distinction of the various kinds of liquors, the sale of which is prohibited, and what is necessary to constitute an indictment sufficient, to include them all.—Tinker v. State, 90 Ala. 647; Brantley v. State, ante, p. 47; Allred v. State, 89 Ala. 112.
*64The only error assigned in the record for revision is, the judgment of the court sustaining the demurrer to defendant’s second plea. The purpose of the plea was to raise the question as to when an “original package” becomes a “broken package.” The plea states that the bottles were packed in wooden boxes, and shipped to the defendant, to be sold on commissions; that after the boxes were received, the defendant opened the boxes, took the bottles out, and sold the bottles of liquor separately. So far as the facts are presented in this plea, the precise question has been adjudicated.—Keith v. State, at present term, ante, p. 2.
The “original package” having been broken, the sale of each bottle of the prohibited liquor was a violation of the statute. The constitutionality oí such statute has been too often recognized to require consideration. See, also, Tinker v. State, opinion by McClellan, J., 90 Ala. 638.
Affirmed.